DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 10/17/2019 has been entered. Claims 21-23 are cancelled. Claims 16-18 are amended. Therefore, Claims 1-20 are pending and addressed below.                                                         
Drawings
The drawings are objected to because Figures 5, 11, 13 are not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-7, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by TAKEDA Kazuki et al (US 20190373567), hereinafter Takeda.
Regarding claim 1, Takeda teaches, 
an electronic device for wireless communication, comprising: 
a processing circuitry configured to: 
in a case where a user equipment performs a proximity-based service communication with a short transmission time interval which is less than a first transmission time interval, perform control so as to transmit, in a same subframe, at least two transmission blocks independent from each other and each having a short transmission time interval, wherein the length of the subframe is equal to the first transmission time interval (Takeda: [61] “the UE detects and demodulates DCI (UL grants) that commands transmission of the long TTI and all the overlapping short TTIs,” teaching control, [256] teaches device can be performing D2D service, a proximity-based service; [27] teaches a Transport Block carried in a TTI; [30], [34], [37] teaches 2 short TTIs less than a normal (first) TTI in a same subframe of the normal TTI).
Regarding claim 20, claim recites identical features for a corresponding method; therefore, it is subject to the same rejection.
Regarding claim 2, Takeda teaches the electronic device, as outlined in the rejection of claim 1.
Takeda further teaches, wherein a structure of the sub-frame is identical to that of a subframe of a proximity-based service communication performed with the first transmission time interval (Takeda: Fig. 5A; [26], [30).
Regarding claim 3, Takeda teaches the electronic device, as outlined in the rejection of claim 1.
Takeda further teaches, wherein the first transmission time interval includes 14 orthogonal frequency division multiplexing symbols, the short transmission time interval includes up to 7 orthogonal frequency division multiplexing symbols (Takeda: [0031] “A long TTI, for example, has a time duration of 1 ms, and is comprised of fourteen symbols..., [34] A short TTI is comprised of, for example, fewer symbols (for example, two symbols, seven symbols, and so on) than a long TTI”).
Regarding claim 4, Takeda teaches the electronic device, as outlined in the rejection of claim 1.
wherein the processing circuitry is configured to determine transmission blocks to be transmitted in a same subframe based on a priority of information to be transmitted (Takeda: [0031] “A long TTI may be suitable for services that do not require strict latency reduction, such as eMBB and MTC.”, [35] “Short TTIs may be suitable for services that require strict latency reduction, such as URLLC.”, teaches long or short TTI, which carries Transport blocks, are chosen based on service priority).
Regarding claim 5, Takeda teaches the electronic device, as outlined in the rejection of claim 1.
Takeda further teaches, wherein the at least two transmission blocks independent from each other are from different user equipments, and the processing circuitry is configured to: combine user equipments which use a short transmission time interval, such that transmission blocks of the combined user equipments are transmitted in a same subframe (Takeda: [35] “Also, when short TTIs are used, it is possible to increase the number of UEs that can be accommodated per unit time (for example, 1 ms).”).
Regarding claim 6, Takeda teaches the electronic device, as outlined in the rejection of claim 5.
wherein the processing circuitry is configured to perform the combination according to a similarity determined based on one or more of a priority of information to be transmitted; a data amount of information to be transmitted; positions of user equipments; and movement speeds of user equipments (Takeda: [35] “Also, when short TTIs are used, it is possible to increase the number of UEs that can be accommodated per unit time (for example, 1 ms). Short TTIs may be suitable for services that require strict latency reduction, such as URLLC.”, teaching UEs from the same service priority e.g. URLCC use short TTI).
Regarding claim 7, Takeda teaches the electronic device, as outlined in the rejection of claim 1.
Takeda further teaches, wherein the processing circuitry is configured to perform the control when a predetermined condition is satisfied, the predetermined condition comprises: a plurality of user equipments sharing a same resource pool perform proximity- based service communications with the first transmission time interval and a short transmission time interval, respectively (Takeda: Fig. 1A, 1B; [41]-[42], teaching plurality of UEs sharing same resource pool on a carrier and can be controlled to transmit with either long or short TTI).
Regarding claim 16, Takeda teaches the electronic device, as outlined in the rejection of claim 1.
Takeda further teaches, wherein the proximity-based service communication comprises: Machine Type Communication MTC, Device-to-Device D2D communication, Vehicle-to-X V2X communication, Internet of Things IOT communication (Takeda: [256] teaches device can be performing D2D service, a proximity-based service).
Regarding claim 17, Takeda teaches the electronic device, as outlined in the rejection of claim 1.
Takeda further teaches, which is realized at base station side, roadside equipment side or user equipment side (Takeda: [256] teaches embodiment applies to base station or terminal).











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda, in view of NPL (R1-1708969, Ericsson, Short TTI transmission for PC5-based V2X, 15 - 19 May 2017), hereinafter NPL.
Regarding claim 19, Takeda teaches, 
an electronic device for wireless communication, comprising: 
a processing circuitry configured to: 
perform control so as to transmit, in a same subframe, at least two transmission blocks each having a short transmission time interval, wherein the length of the subframe is equal to the first transmission time interval (Takeda: [27] teaches a Transport Block for a TTI; [30], [34], [37] teaches 2 short TTIs less than a normal (first) TTI in a same subframe of the normal TTI, [61] “the UE detects and demodulates DCI (UL grants) that commands transmission of the long TTI and all the overlapping short TTIs,” teaching control).
Takeda does not expressly teach, in a case where a user equipment performs a proximity-based service communication with a short transmission time interval which is less than a first transmission time interval, determine scheduling assignment signalling which at least comprises one scheduling assignment signalling having a length equal to the first transmission time interval.
 in a case where a user equipment performs a proximity-based service communication with a short transmission time interval which is less than a first transmission time interval, determine scheduling assignment signalling which at least comprises one scheduling assignment signalling having a length equal to the first transmission time interval (NPL: Title “Short TTI transmission for PC5-based V2X”, V2X is a proximaty-based service; ch. 2.2.1 teaches SA (scheduling assignment) format can be the legacy SA that encompasses the subframe length of the first TTI as in “RX UE must wait until the end of the subframe to be able to obtain the sidelink control information by decoding the SA first”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda’s device to include that, in a case where a user equipment performs a proximity-based service communication with a short transmission time interval which is less than a first transmission time interval, determine scheduling assignment signalling which at least comprises one scheduling assignment signalling having a length equal to the first transmission time interval.
NPL: Introduction).

Claims 10-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda, in view of Khoryaev Alexey et al (US 20200275458), hereinafter Khoryaev.
Regarding claim 10, Takeda teaches the electronic device, as outlined in the rejection of claim 1.
Takeda does not expressly teach, wherein the processing circuitry is further configured to determine, according to transmission blocks to be transmitted in a same subframe, a transmission manner and/or content of scheduling assignment signalling for the subframe.
However, in the same field of endeavor, Khoryaev teaches, wherein the processing circuitry is further configured to determine, according to transmission blocks to be transmitted in a same subframe, a transmission manner and/or content of scheduling assignment signalling for the subframe (Khoryaev: Fig. 11, [159], Fig. 19, [194], teaching using legacy TTI or sTTI for transmission of PSCCH which carries control information of scheduling, in light of the Spec Fig. 15, depending on if data (transport block) is transmitted for legacy UEs or enhanced UEs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda’s device to include that wherein the processing circuitry is further configured to determine, according to transmission blocks to be transmitted in a same subframe, a transmission manner and/or content of scheduling assignment signalling for the subframe.
This would have been obvious because it would motivate one of ordinary skill in the art to provide low latency V2V sidelink communication with combination of legacy and short TTI (Khoryaev: Abstract, [3]).
Regarding claim 11, Takeda, in view of Khoryaev, teaches the electronic device, as outlined in the rejection of claim 10.
Takeda does not expressly teach, wherein the transmission manner of the scheduling assignment signalling comprises: transmitting one scheduling assignment signalling having a length equal to the first transmission time interval; transmitting one scheduling assignment signalling having a length equal to the first transmission time interval and n scheduling assignment signallings having lengths respectively corresponding to short transmission time intervals of transmission blocks in the subframe; or transmitting n scheduling assignment signallings having a length equal to the first transmission time interval, where n is the number of transmission blocks in the subframe.
However, in the same field of endeavor, Khoryaev teaches, wherein the transmission manner of the scheduling assignment signalling comprises: transmitting one scheduling assignment signalling having a length equal to the first transmission time interval; transmitting one scheduling assignment signalling having a length equal to the first transmission time interval and n scheduling assignment signallings having lengths respectively corresponding to short transmission time intervals of transmission blocks in the subframe; or transmitting n scheduling assignment signallings having a length equal to the first transmission time interval, where n is the number of transmission blocks in the subframe (Khoryaev: Fig. 11, [159], Fig. 19, [194]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda’s device to include that wherein the transmission manner of the scheduling assignment signalling comprises: transmitting one scheduling assignment signalling having a length equal to the first transmission time interval.
Khoryaev: Abstract, [3]).
Regarding claim 12, Takeda, in view of Khoryaev, teaches the electronic device, as outlined in the rejection of claim 10.
Takeda further teaches, wherein the processing circuitry is configured to generate indication information for indicating the transmission manner of the scheduling assignment signalling to the user equipment (Takeda: [61] “the UE detects and demodulates DCI (UL grants) that commands transmission of the long TTI and all the overlapping short TTIs,” teaching DCI (Downlink Control Information) indicating use of either of long or short TTI).
Regarding claim 13, Takeda, in view of Khoryaev, teaches the electronic device, as outlined in the rejection of claim 12.
Takeda further teaches, wherein the indication information is included in wireless resource control signalling or non- access stratum signaling (Takeda: [133] The UE may judge what is transmitted in a given sTTI based on higher layer signaling (for example, RRC signaling),).
Regarding claim 14, Takeda, in view of Khoryaev, teaches the electronic device, as outlined in the rejection of claim 10.
wherein the scheduling assignment signalling is realized by SCI format, the processing circuitry is further configured to: add information related to a transmission resource into a reserved bit of the SCI format.
However, in the same field of endeavor, Khoryaev teaches, wherein the scheduling assignment signalling is realized by SCI format, the processing circuitry is further configured to: add information related to a transmission resource into a reserved bit of the SCI format (Khoryaev: [120], [151] “In some cases, additional SCI control signaling may be transmitted inside of S-TTI PSCCH allocation (sPSCCH)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda’s device to include that wherein the scheduling assignment signalling is realized by SCI format, the processing circuitry is further configured to: add information related to a transmission resource into a reserved bit of the SCI format.
This would have been obvious because it would motivate one of ordinary skill in the art to provide low latency V2V sidelink communication with combination of legacy and short TTI (Khoryaev: Abstract, [3]).
Regarding claim 18, Takeda teaches the electronic device, as outlined in the rejection of claim 1.
Takeda does not expressly teach, wherein the user equipment comprises a vehicle.
However, in the same field of endeavor, Khoryaev teaches, wherein the user equipment comprises a vehicle (Khoryaev: [87]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda’s device to include that the user equipment comprises a vehicle.
This would have been obvious because it would motivate one of ordinary skill in the art to provide low latency V2V sidelink communication with combination of legacy and short TTI (Khoryaev: Abstract, [3]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda, in view of Khoryaev, and further in view of NPL.
Regarding claim 15, Takeda, in view of Khoryaev, teaches the electronic device, as outlined in the rejection of claim 14.
perform control to notify a definition of the added information to the user equipment in a system information block (Takeda: [83] teaching notification via SIBs).
Takeda and Khoryaev do not expressly teach, wherein the processing circuitry is configured to: add information related to a transmission resource into a reserved bit of the scheduling assignment signaling.
However, in the same field of endeavor, NPL teaches, wherein the processing circuitry is configured to: add information related to a transmission resource into a reserved bit of the scheduling assignment signaling (NPL: ch. 2.2.1 “The reserved bits in the legacy SA format may be used to distinguish Rel-14 and Rel-15 transmissions and for additional signaling.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda’s device to include wherein the processing circuitry is configured to add information related to a transmission resource into a reserved bit of the scheduling assignment signaling.
This would have been obvious because it would motivate one of ordinary skill in the art to provide support of advanced V2X services by using short TTI (NPL: Introduction).

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takeda, US 20180255543 - USER TERMINAL, RADIO BASE STATION, AND RADIO COMMUNICATION METHOD.
RYU, US 20180049168 - METHOD AND APPARATUS FOR TRANSMITTING AND RECEIVING DOWNLINK CONTROL INFORMATION IN A WIRELESS COMMUNICATION SYSTEM.
Ericsson, NPL R1-1709000, 15 - 19 May 2017 - Short TTI for increasing the reliability for PC5-based V2X.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/M.B.C./Examiner, Art Unit 2472


/Tejis Daya/Primary Examiner, Art Unit 2472